Shaw, C. J.
This is a suit in equity, in the nature of a bill of interpleader, by the executors of Jacob Tidd, against the Boston Asylum and Farm School for Indigent Boys, on the one hand, and the heirs of said Tidd, on the other. The bill alleges that said Tidd gave a legacy by his will, in such terms that the same is claimed by the said asylum, a corporation established by law; and it calls upon such heirs to come in and contest the claim of said corporation, if they think fit. The bill has been ordered to be taken pro confesso, as against such of the heirs of Tidd as have not answered ; no appearance having been entered for them. But a letter is filed, purporting to be written by George T. Davis, one of the defendants, in right of his wife, and acting in behalf of some other of the heirs, intimating that he had examined the bill, and that, as far as he acted for himself, and understood from others, it was not their intention to answer or appear.
*418The question therefore is, whether, taking the facts to be true, as stated in the plaintiffs’ bill, they are warranted in paying ovei the legacy to the other defendants.
The legal name of the defendant corporation, as established by St. 1835, c. 28, is “ The Boston Asylum and Farm School for Indigent Boys.” The legacy claimed by them is given oy the testator 11 to the Boys’ Asylum and Farm School.” Here is a slight variance in the corporate name, and the question is, whether, on account of this difference, the corporation claiming can take this legacy. Upon the facts stated, we are of opinion that the defendant corporation was clearly designated and iden tified by this description, and was intended by the testator, and that it is entitled to take.
The general rule is, that where either a corporation or a natural person is so identified by the name and description in the will, as applied to the facts and circumstances, as to distinguish such person or corporation from all others, such person or corporation shall take the bequest, in the same manner as if no such discrepancy had appeared. Falsa demonstratio non nocet. The rules upon this subject, and their application, are so fully considered in the late case of Tucker v. Seaman’s Aid Society, (ante, 188,) that I do not think it would be useful to consider them at large, or review the decisions on which they rest. One remark, however, occasioned by the obvious difference between the facts of that case and the present, may be proper. It is this. Where the name and description in a legacy, when applied to the facts, lead to a reasonable belief that they apply to some one person, and there is no other person to whom they can with any probability apply, then much'slighter evidence will be sufficient to prove that that person was intended by the designation. But with the same proof in favor of one, if there is similar or even stronger proof identifying another, then the claim of the former, though, if it stood alone, it would bé prima facie evidence sufficient to sustain his claim, is controlled by the claims of another, who is more precisely identified. For instance; if a legacy were to be made “ to James Tidd of Boston, merchant, son of my brother, James Tidd,” and there should be no *419nephew of that name, but there should be one bearing the name of John, and in all other respects corresponding with the descrip tion, such nephew, in the absence of any competitor corresponding with the exact description, would be sufficiently identified, and would take the legacy. But if there were a nephew James, son of the testator’s brother James, corresponding in all respects with the description, the latter would take in preference, as the person precisely designated. And in such case, it would not be competent to prove, by evidence aliunde, that John was the person intended, and the true object of the testator’s bounty; because that would be to establish a will by parol evidence, which is required by statute to be in writing. So in the case of the Seaman’s Aid Society; had there not been a corporation of the name of the Seamen’s Aid Society, nor any other institution of a similar name or description, the Seaman’s Friend Society would have been sufficiently identified and designated, to enable them to take the bequest. It is therefore, in such case, a question of comparison, depending upon the conclusiveness of the proofs, respectively relied upon, to determine which of one or more is designated by the name and description used in making the bequest.
It does not appear, and cannot be assumed without some proof, that there is, or at the time of executing the will there was, any other institution, besides the defendant corporation, bearing a name or description similar to that of the Asylum and Farm School. There were heretofore two corporations, bearing names somewhat similar; and it appears by the act of incorporation, (St. 1835, c. 28,) that the defendant corporation was formed by consolidating two existing corporations ; the one entitled “ the Boston Asylum for Indigent Boys,” incorporated by St. 1813, c. 153, and the other “ the Proprietors of the Boston Farm School,” incorporated by St. 1833, c. 135. But this act passed before this will was made; and, by the act itself, both those other corporations, as separate institutions, were extinguished. The defendant corporation, therefore, is the only one bearing any similar designation; and if they cannot take, the bequest must be deemed void for uncertainty. But, for the *420reasons given, we have no doubt that, in the absence of any competitor, they are well designated, and are entitled to take the legacy.